 



Exhibit 10.2
FIRST AMENDMENT TO
SALES AND MARKETING AGREEMENT
     This First Amendment to Sales and Marketing Agreement (this “Amendment”) is
effective as of September 28, 2007 (“Effective Date”) by and among
Akorn-Strides, LLC, a Delaware limited liability company having its principal
place of business at 2500 Millbrook Drive, Buffalo Grove, Illinois 60089-4694
(“A-S”), and Akorn, Inc., a Louisiana corporation having its principal place of
business at 2500 Millbrook Drive, Buffalo Grove, Illinois 60089-4694 (“Akorn”),
(each a “Party” and collectively, the “Parties”).
RECITALS
     A. The parties have entered into that certain Sales and Marketing Agreement
dated September 22, 2004 (the “Agreement”); and
     B. The Parties desire to amend the Agreement pursuant to the terms and
conditions of this Amendment.
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and conditions set forth below, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
1. Definitions. Unless otherwise defined in this Amendment, all capitalized
terms herein shall have the meanings ascribed to them in the Agreement.
2. Commission Schedule. Section 1.4 of the Agreement is deleted in its entirety
and replaced with the following:
          “1.4 Reserved”
3. Compensation. Section 5.1 of the Agreement is deleted in its entirety and
replaced with the following:
     “5.1 Compensation. As compensation for Services rendered under this
Agreement, A-S shall pay to Akorn a commission on the Net Sales of Products
originating from the Territory (“Commission”). The calculation and amount of
such Commission shall be seven and one-half percent (7.5%) of Net Sales.”
4. Exhibit A – Commission Schedule. Exhibit A of the Agreement is deleted in its
entirety.
5. Counterparts. This Amendment may be executed in several counterparts that
together shall be originals and constitute one and the same instrument. Each of
the parties warrants to each of the other parties that the individual executing
this Amendment on behalf of such party has the requisite authority to execute
this Amendment and to bind such party to all the provisions of this Amendment.

 



--------------------------------------------------------------------------------



 



6. Continuing Validity. Except as expressly modified by this Amendment, the
terms and conditions of the Agreement will remain unchanged and in full force
and effect, and are expressly incorporated by reference in this Amendment. In
the event of a conflict between the terms of this Amendment and the Agreement,
the terms of this Amendment will prevail.
IN WITNESS WHEREOF, the Parties have executed this Amendment as of the Effective
Date.

            AKORN-STRIDES, LLC
      By:   /s/ Arun Kumar         Name:   Arun Kumar        Title:   Manager   
    AKORN, INC.
      By:   /s/ Arthur S. Przybyl         Name:   Arthur S. Przybyl       
Title:   President and Chief Executive Officer   

 